Return to 10Q [form_10-qjune2007.htm]
Exhibit 10.2
 


 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (this “Agreement”) is made and
entered into by and between Peter J. Rizzo and I.C. Isaacs & Co., Inc.
 
DEFINITIONS
 
As used throughout this Agreement:
 
1. “Rizzo” refers to Peter J. Rizzo, his heirs, executors, administrators,
agents, successors, assigns and dependents.
 
2. “Isaacs” refers to I.C. Isaacs & Co., Inc., together with its respective past
and present parents, subsidiaries, and affiliates, and its respective past and
present officers, directors, agents, employees, successors and assigns, in both
their individual and corporate capacities.
 
RECITALS
 
WHEREAS, Rizzo had been employed as Chief Executive Officer of Isaacs and had
been Chairman of the Board of Directors for Isaacs;
 
WHEREAS, pursuant to this Agreement, Rizzo has resigned as Chief Executive
Officer and Chairman of the Board of Isaacs, effective as of April 5, 2007 (the
“Termination Date”); and
 
WHEREAS, the parties hereto desire to settle any and all potential disputes
relating to Rizzo’s employment and the termination thereof;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and intending to be and being legally bound hereby, the
parties agree as follows:
 
AGREEMENT
 
1.  Effective immediately, Rizzo hereby: (a) resigns his employment with Isaacs
as Chief Executive Officer, (b) resigns his position as Chairman of the Board of
Isaacs, (c)\ resigns his position as a Director on the Board of Directors of
Isaacs, and (d) resigns any and all positions he has, whether as a director,
officer, or otherwise, with any affiliate of Isaacs or otherwise by reason of
his employment with Isaacs. Isaacs hereby accepts such resignations.
 
2.  Rizzo represents that he does not have any claim, action or proceeding
pending against Isaacs, or which arises out of his employment by Isaacs or the
termination thereof.
 
3.  In full and complete consideration for Rizzo’s promises, covenants and
agreements set forth herein, Isaacs will continue to pay Rizzo’s base salary at
the rate of $550,000 per annum (“Base Salary”) through the date that is one year
following the Termination Date in accordance with Isaacs’ normal payroll
practices. In addition, Isaacs will pay Rizzo a pro rata portion of his 2007
bonus for work performed in his capacity as Chief Executive Officer in the
amount of $45,547.75 (“2007 Bonus”). In addition, if Rizzo timely elects to
continue medical and/or dental insurance coverage pursuant to COBRA, Isaacs
shall provide such coverage without charge to Rizzo from the Termination Date
through the date that is one year following the Termination Date (the “Benefit
Period”); thereafter, Rizzo shall be responsible for paying the required COBRA
premium for the remainder of the term of his continuation coverage. During the
Benefit Period, Rizzo will continue to participate in all of Isaacs’ benefit
plans not covered by COBRA in which he participated immediately prior to the
Termination Date so long as such coverage is available under such applicable
plans in accordance with applicable law. In the event that any insurance
coverage previously offered is not available under such applicable plans, Isaacs
will use reasonable efforts to convert any such insurance coverage into
individual coverage for Rizzo and pay the premium associated with such coverage
for the Benefit Period, provided that such coverage costs Isaacs no more than
the cost per annum to Isaacs prior to the Termination Date. In the event that
any such insurance coverage is not converted into individual coverage for Rizzo,
Isaacs shall pay Rizzo an amount equal to the cost per annum to Isaacs of such
coverage prior to the Termination Date. Rizzo’s stock options will fully vest
upon termination of employment. Thereafter, Rizzo will have one year from the
Termination Date to exercise his options. All payments to Rizzo pursuant to this
Agreement will be less all applicable deductions and withholdings. Subject to
the provisions of Section 17 below, no payments shall be made for the six-month
period following the Termination Date and an amount equal to six months of the
Base Salary shall be paid in a lump sum on the date that is six months following
the Termination Date. The 2007 Bonus will be paid in April 2008.
 
4.  (i) Rizzo shall not be entitled to any payment or continued payment or
benefits under Section 3 of this Agreement if Rizzo is in willful material
breach of any covenant contained in this Agreement, and such breach, if
susceptible to cure, is not substantially cured within 15 days after written
notice of such breach is delivered to Rizzo.
 
(ii) Rizzo shall not be entitled to any payment or continued payment or benefits
under Section 3 of this Agreement in the event a court of competent jurisdiction
renders a preliminary or final determination that any covenant in this Agreement
is unenforceable or invalid in its entirety, provided that Rizzo contended in
the proceeding resulting in such determination that this Agreement was invalid
or unenforceable in whole or in part.
 
5.   (i)Rizzo acknowledges that during the course of his past employment with
Isaacs and pursuant to Section 10 of this Agreement, he has had, and will
continue to have, access to proprietary information and confidential records of
Isaacs, and has made, and will continue to make, use of proprietary information
and confidential records of Isaacs. Rizzo agrees that he shall not, directly or
indirectly, hereafter use for his own purpose or for the benefit of any person
or entity other than Isaacs, nor otherwise disclose, any proprietary information
to any individual or entity, unless such disclosure has been authorized in
writing by Isaacs or is otherwise required by law. Rizzo acknowledges and
understands that the term “proprietary information” includes, but is not limited
to: (a) the software products, programs, applications, and processes utilized by
Isaacs; (b) the name and/or address of any licensor, customer, vendor or
distributor of Isaacs or any information concerning the transactions or
relations of any licensor, customer, vendor or distributor of Isaacs or any of
its or their partners, principals, directors, officers or agents; (c) any
information concerning any product, technology, or procedure employed by Isaacs
but not generally known to its or their customers, vendors or competitors, or
under development by or being tested by Isaacs but not at the time offered
generally to customers, vendors or distributors; (d) any information concerning
the structure or content of the proprietary databases of any of Isaacs; (e) any
information relating to the computer software, computer systems, pricing or
marketing methods, sales margins, cost of goods, cost of material, capital
structure, operating results, borrowing arrangements or business plans of any of
Isaacs; (f) customer lists and contact information; (g) any information which is
generally regarded as confidential or proprietary in any line of business
engaged in by Isaacs; (h) product information and future development plans; (i)
any business plans, budgets, advertising or marketing plans; (j) any information
contained in any of the written or oral policies and procedures or manuals of
Isaacs; (k) any information belonging to customers, vendors or distributors of
Isaacs or any other person or entity which Isaacs has agreed to hold in
confidence; (l) any inventions, innovations or improvements covered by this
Agreement; and (m) all written, graphic and other material relating to any of
the foregoing. Rizzo acknowledges and understands that information that is not
novel or copyrighted or patented may nonetheless be proprietary information. The
term “proprietary information” shall not include information (i) generally
available to and known by or disclosed by Isaacs to the public or information
that is or becomes available to Rizzo on a non-confidential basis from a source
other than Isaacs or its directors, officers, employees, partners, principals or
agents (other than as a result of a breach of any obligation of confidentiality)
or (ii) that is within Rizzo’s general business or industry knowledge, know-how
or expertise (collectively, “know-how”), provided such know-how is of a generic
nature not specifically pertaining to Isaacs.
 
(ii)  Rizzo shall not at any time hereafter, except as required by law, directly
or indirectly publish, make known or in any fashion disclose any confidential
records to, or permit any inspection or copying of confidential records by, any
individual or entity other than in the course of such individual’s or entity’s
employment or retention by Isaacs. Rizzo shall deliver promptly to Isaacs all
property and records of Isaacs, including, without limitation, all confidential
records. For purposes hereof, “confidential records” means all correspondence,
reports, memoranda, files, manuals, books, lists, financial, operating or
marketing records, magnetic, optical, or electronic or other media or equipment
of any kind which may be in Rizzo’s possession or under his control or
accessible to him which contain any proprietary information. Rizzo agrees that
all property and records of Isaacs (including, without limitation, all
confidential records) shall be and remain the sole property of Isaacs.
 
(iii)  All inventions, innovations or improvements (including policies,
procedures, products, improvements, software, ideas and discoveries, whether
patent, copyright, trademark, service mark, or otherwise) conceived or made by
Rizzo, either alone or jointly with others, in the course of his employment with
Isaacs, belong to Isaacs. Rizzo will promptly disclose in writing such
inventions, innovations or improvements to Isaacs and perform all actions
reasonably requested by Isaacs to establish and confirm such ownership by
Isaacs, including, but not limited to, cooperating with and assisting Isaacs in
obtaining patents, copyrights, trademarks, or service marks for Isaacs in the
United States and in foreign countries.
 
(iv)  Rizzo agrees that, for six (6) months following the Termination Date,
Rizzo shall not, directly or indirectly, without the express prior written
authorization of Isaacs, advise or encourage any person who is or was a
licensor, customer, vendor or supplier of or to Isaacs within the 12-month
period immediately preceding the Termination Date to terminate his, her or its
relationship with Isaacs or to reduce the amount of business customarily done
with Isaacs.
 
(v)  Rizzo acknowledges and agrees that, by virtue of his position, his
services, and access to and use of confidential records and proprietary
information, any violation by him of any of the undertakings contained in this
Section 5 would cause Isaacs immediate, substantial and irreparable injury for
which it has no adequate remedy at law. Rizzo agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 5. Rizzo waives posting by Isaacs of any bond otherwise
necessary to secure such injunction or other equitable relief. Rights and
remedies provided for in this Agreement are cumulative and shall be in addition
to rights and remedies otherwise available to Isaacs under any other agreement
or applicable law.
 
6.  Except as necessary to enforce the terms of this Separation Agreement and
General Release, and in exchange for and in consideration of the promises,
covenants and agreements set forth herein, Rizzo hereby releases Isaacs to the
maximum extent permitted by law from any and all manner of claims, demands,
causes of action, obligations, damages, or liabilities whatsoever of every kind
and nature, at law or in equity, known or unknown, and whether or not
discoverable, which he has or may have for any period prior to and arising up to
his execution of this Separation Agreement and General Release, including, but
not limited to, any claim of defamation, wrongful discharge, breach of contract,
any claim for additional compensation, any claims arising out of or related to
Rizzo’s employment by Isaacs and the termination thereof, any claims arising
under or related to any employment agreement, whether oral or written, between
Rizzo and Isaacs, claims for unpaid wages or commissions or bonuses, severance
pay, and claims of discrimination under the Age Discrimination in Employment Act
of 1967, as amended, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964, as amended, and all other federal, state and local laws,
including but not limited to any claim for attorneys’ fees or costs.
 
7.  The parties agree that it is a material condition of this Separation
Agreement and General Release that, except as required by law, each party
maintain strictly confidential, and shall take all reasonable steps to prevent
the disclosure to any person or entity, the existence and terms of this
Separation Agreement and General Release and all disputes and disagreements
between Rizzo and Isaacs arising out of Rizzo’s employment by Isaacs and the
termination thereof. This provision does not prohibit either party from
providing this information to an attorney or accountant for purposes of
obtaining legal or tax advice, or, in the case of Rizzo, to members of his
immediate family. To the extent Rizzo makes any disclosure to any attorney,
accountant or family member as permitted pursuant to this Section, he shall
instruct such person not to make any further disclosure except in accordance
with this Section and shall be responsible for such person treating such
information in the same manner as Rizzo is required to treat it under this
Agreement.
 
8.  The parties agree that it is a material condition of this Separation
Agreement and General Release that Rizzo shall not make or publish any statement
(in verbal, written, electronic or any other form), or instigate, assist or
participate in the making or publication of any statement (in verbal, written,
electronic or any other form), which would libel, slander or disparage (whether
or not such disparagement legally constitutes libel or slander) or expose to
hatred, contempt or ridicule (i) Isaacs; (ii) any of its products, services,
affairs, or operations; or (iii) any of its past or present directors, officers,
employees, agents, or licensors. By way of example only, such prohibition shall
include, but not be limited to, a negative or derogatory statement made in, or
in connection with, any article or book, on a website or via the
internet. Isaacs agrees that it will not make any official or internal
announcements or issue any press releases which contain any negative or
derogatory statements about Rizzo and will advise the members of Isaacs’ Board
of Directors that they should not make any disparaging remarks, written or
verbal, intended to adversely affect or having a foreseeable result of adversely
affecting Rizzo or his business, good name or reputation.
 
9.  Rizzo shall reasonably cooperate with Isaacs in connection with any and all
actions, governmental inquiries or other legal proceedings in which Rizzo’s
assistance may be requested by Isaacs. Such cooperation shall include, among
other things, making documents relating to Isaacs in Rizzo’s custody or control
available to Isaacs or its counsel, making Rizzo reasonably available for
interviews by Isaacs or its counsel, and being reasonably available to appear as
a witness at deposition, trial or otherwise. In addition, for a period of six
(6) months following the Termination Date, Rizzo shall reasonably cooperate with
Isaacs (primarily through telephone conference), as requested by Isaacs, to
effect a transition of his responsibilities and the ongoing conduct of Isaacs’
business, and to ensure that Isaacs is aware of all matters being handled by
him. Any reasonable vouchered out-of-pocket expenses incurred by Rizzo in
fulfilling his obligations under this Section 9 shall be promptly reimbursed by
Isaacs.
 
10.  Notwithstanding anything to the contrary contained in this agreement,
neither Rizzo nor Isaacs shall be prohibited or restricted in connection with
any communications with any regulatory or self-regulatory organization or any
law enforcement authority or pursuant to court order or lawful subpoena or other
legal process, or from making any other disclosure required by law. In the event
that Isaacs determines to issue a press release the primary purpose of which is
to announce the resignation of Rizzo as contemplated by this Agreement, Isaacs
will provide Rizzo with a copy of the proposed press release in advance of its
publication and agrees to consider any comments to the proposed press release
provided by Rizzo.
 
11.  Except as expressly provided in this Separation Agreement and General
Release, Rizzo shall not be entitled to any money or other consideration from
Isaacs. Rizzo acknowledges he is receiving under this Separation Agreement and
General Release consideration in addition to anything of value to which he
already is entitled.
 
12.  In executing this Separation Agreement and General Release, neither Isaacs
nor Rizzo admits any liability or wrongdoing, and the considerations exchanged
herein do not constitute an admission of any liability, error, contract
violation, or violation of any federal, state or local law or regulation.
 
13.  This Separation Agreement and General Release shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
14.  The unenforceability or invalidity of any provision or provisions of this
Separation Agreement and General Release shall not render any other provision or
provisions hereof unenforceable or invalid.
 
15.  This Separation Agreement and General Release constitutes the entire
agreement between the parties, supersedes all existing agreements, whether
written or oral, regarding Rizzo’s employment by Isaacs, and cannot be altered
except in a writing signed by the parties. The parties acknowledge that they
entered into this Separation Agreement and General Release voluntarily, that
they fully understand all of its provisions, and that no representations were
made to induce execution of this Separation Agreement and General Release which
are not expressly contained herein.
 
16.  This Separation Agreement and General Release shall be deemed to have been
made in the State of New York, and shall be interpreted and construed and
enforced in accordance with the laws of the State of New York without regard to
principles of conflicts of law or where the parties are located at the time a
dispute arises. Any dispute arising out of or relating to this Separation
Agreement and General Release shall be commenced in any state or federal court
sitting in the County of New York in the State of New York, and Rizzo and Isaacs
consent to the jurisdiction of such courts for such purposes.
 
17.  Rizzo is advised to consult with the attorneys of his choice prior to
executing this Separation Agreement and General Release. Rizzo acknowledges that
he has had the opportunity to consult with counsel and has had an adequate
opportunity to review this Separation Agreement and General Release before its
execution.
 
18.  Rizzo acknowledges that he has been afforded an opportunity to take at
least twenty-one (21) days to consider this Separation Agreement and General
Release and has been and hereby is advised to consult with the attorneys of his
choice prior to executing this Separation Agreement and General Release. Rizzo
further acknowledges that he will have a period of seven (7) calendar days
following his execution of this Separation Agreement and General Release in
which to revoke his consent, and that the Separation Agreement and General
Release will not become effective or enforceable until the revocation period has
expired. A revocation will become effective only if Rizzo furnishes Isaacs with
a written notice to I.C. Isaacs & Co., Inc., 475 10th Avenue, 9th Floor, New
York, New York 10018, Attn: Gregg A. Holst, Chief Financial Officer, such that
it is actually received within such seven (7) day period. Isaacs will have no
obligation to make the payments set forth herein unless and until this
Separation Agreement and General Release becomes effective.
 
IN WITNESS WHEREOF, the parties have executed this Separation Agreement and
General Release on the dates indicated below.
 




/s/Peter J. Rizzo     
Peter J. Rizzo      Date: April 5, 2007




I.C. Isaacs & Co., Inc.




By: /s/Gregg A. Holst   
Gregg A. Holst     Date: April 5, 2007
 
Executive Vice President &
 
Chief Financial Officer
 